Exhibit 10.1
Execution Copy
Second Amendment to First Lien Credit Agreement
          This Second Amendment, dated as of August 21, 2008 (this “Amendment”),
to that certain First Lien Credit Agreement, dated as of September 5, 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “First Lien Credit Agreement”), among Hanesbrands Inc., a Maryland
corporation (the “Borrower”), the various financial institutions and other
persons from time to time party thereto (the “Lenders”), HSBC Bank USA, National
Association and LaSalle Bank National Association and Barclays Bank PLC, as
Co-Documentation Agents, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Morgan Stanley Senior Funding, Inc., as the Co-Syndication Agents, Citicorp USA,
Inc., as administrative agent (in such capacity, the "Administrative Agent”),
Citibank, N.A., as the collateral agent (in such capacity, the “Collateral
Agent”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan
Stanley Senior Funding, Inc., as the Joint Lead Arrangers and Joint Bookrunners,
as amended by the First Amendment, dated as of February 22, 2007 (the “First
Amendment”), among the Borrower and the Lenders party thereto. Capitalized terms
used herein but not defined herein are used as defined in the First Lien Credit
Agreement.
W i t n e s s e t h:
          Whereas, the Borrower has requested that the Lenders amend the First
Lien Credit Agreement as set forth herein to increase the unsecured Indebtedness
debt basket to provide additional flexibility for the Borrower;
          Whereas, the Lenders signatory to an acknowledgment and consent to
amendment in the form attached as Exhibit A hereto (an “Acknowledgment and
Consent to Amendment”) and the Administrative Agent have consented to this
Amendment on the terms and subject to the conditions herein provided.
          Now, Therefore, in consideration of the foregoing, the mutual
covenants and obligations herein set forth and other good and valuable
consideration, the adequacy and receipt of which is hereby acknowledged, and in
reliance upon the representations, warranties and covenants herein contained,
the parties hereto, intending to be legally bound, hereby agree as follows:
     Section 1. Amendment.
     (a) As of the Second Amendment Effective Date (as defined below), the
Administrative Agent (on behalf of the Required Lenders), the Borrower and the
Lenders hereby agree that the First Lien Credit Agreement shall be amended as
set forth below:
          (i) Section 1.1 (Defined Terms) of the First Lien Credit Agreement is
hereby amended by inserting the following definitions in the appropriate
alphabetical order:
          “Second Amendment” means the Second Amendment to this Agreement, dated
as of August 21, 2008 by and among the Borrower, the Administrative Agent and
the Subsidiary Guarantors.
          “Second Amendment Effective Date” means the Second Amendment Effective
Date as defined in the Second Amendment.

 



--------------------------------------------------------------------------------



 



          (ii) The definition of “Loan Documents” in Section 1.1 (Defined Terms)
of the First Lien Credit Agreement is hereby amended and restated in its
entirety as follows:
          “Loan Documents” means, collectively, this Agreement, the First
Amendment, the Second Amendment, the Notes, the Letters of Credit, each Rate
Protection Agreement, the Fee Letter, the Intercreditor Agreement, the Security
Agreement, each Mortgage, each Foreign Pledge Agreement, each other agreement
pursuant to which the Collateral Agent is granted by the Borrower or its
Subsidiaries a Lien to secure the Obligations, the Guaranty and each other
agreement, certificate, document or instrument delivered in connection with any
Loan Document, whether or not specifically mentioned herein or therein.
          (iii) Section 7.2.2(b) is hereby amended and restated in its entirety
as follows:
               (b) unsecured Indebtedness of the Obligors (i) under the Senior
Note Documents and the Bridge Loan Documents in an aggregate principal amount
not to exceed $500,000,000, as such amount is reduced on or after the Closing
Date in accordance with the terms hereof and (ii) under senior notes whether
issued pursuant to a supplement to the Senior Note Indenture or any other senior
note indenture, the terms of which are reasonably satisfactory to the
Administrative Agent, so long as (x) the aggregate principal amount thereunder
does not exceed $1,000,000,000 and (y) the proceeds therefore are applied to
repay Loans in accordance with clause (h) of Section 3.1.1;
          (iv) The introductory paragraph to Section 10.3 is hereby amended by
deleting the words “Mayer, Brown, Rowe & Maw LLP,”.
     Section 2. Conditions Precedent. This Amendment shall become effective as
of the date (the “Second Amendment Effective Date”) on which each of the
following conditions precedent shall have been satisfied or duly waived:
     (a) Certain Documents. The Administrative Agent shall have received each of
the following:
          (i) this Amendment, duly executed by the Borrower, each Subsidiary
Guarantor and the Administrative Agent; and
          (ii) an Acknowledgment and Consent to Amendment, in the form set forth
hereto as Exhibit A, duly executed by the Required Lenders.
     (b) Payment of Costs and Expenses. The Administrative Agent and the Lenders
shall have received payment of all fees and reasonable out-of-pocket costs and
expenses as required by Section 4 hereof.
     (c) Representations and Warranties. Each of the representations and
warranties contained in Section 3 below shall be true and correct.
     Section 3. Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents and warrants to the Administrative Agent and each
Lender, as follows:

2



--------------------------------------------------------------------------------



 



     (a) After giving effect to this Amendment, each of the representations and
warranties in the First Lien Credit Agreement and in the other Loan Documents
are true and correct in all material respects (except to the extent that such
representation or warranty is qualified as to materiality, in which case it
shall be true and correct in all respects) on and as of the date hereof as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects (except to the extent that such representation or warranty is qualified
as to materiality, in which case it shall be true and correct in all respects)
as of such earlier date;
     (b) The Borrower and each Subsidiary Guarantor has taken all necessary
action to authorize the execution, delivery and performance of this Amendment,
this Amendment has been duly executed and delivered by the Borrower and each
Subsidiary Guarantor, and this Amendment is the legal, valid and binding
obligation of the Borrower and each Subsidiary Guarantor, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and
     (c) At the time of and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.
     Section 4. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its costs and expenses in connection with this
Amendment (and any other Loan Documents delivered in connection herewith) as and
to the extent provided in Section 10.3(a) (as amended hereby) of the First Lien
Credit Agreement.
     Section 5. Reference to and Effect on the Loan Documents.
     (a) As of the Effective Date, each reference in the First Lien Credit
Agreement and the other Loan Documents to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the First Lien Credit Agreement (including, without
limitation, by means of words like “thereunder”, “thereof” and words of like
import), shall mean and be a reference to the First Lien Credit Agreement as
amended and as waived hereby with respect to the certain requirements outlined
above, and this Amendment and the First Lien Credit Agreement shall be read
together and construed as a single instrument.
     (b) Except as expressly amended hereby, all of the terms and provisions of
the First Lien Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuer under the First
Lien Credit Agreement or any Loan Document, or constitute a waiver or amendment
of any other provision of the First Lien Credit Agreement or any Loan Document
(as amended hereby) except as and to the extent expressly set forth herein.
     (d) Each of the Borrower and (by its acknowledgment hereof as set forth on
the signature pages hereto) each Subsidiary Guarantor, hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
(as amended hereby) continue to

3



--------------------------------------------------------------------------------



 



guarantee and secure the Obligations as set forth in the Loan Documents (as
amended hereby) and that such guaranties, security interests and liens remain in
full force and effect.
     Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile (or other electronic transmission) copy of
an executed signature page hereof shall constitute receipt by the Administrative
Agent of an executed counterpart of this Amendment.
     Section 7. Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
     Section 8. Loan Document and Integration. This Amendment is a Loan
Document, and together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.
     Section 9. Headings. Section headings contained in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.
     Section 10. Waiver of Jury Trial. Each Of The Parties Hereto Irrevocably
Waives Trial By Jury In Any Action Or Proceeding With Respect To This Amendment
Or Any Other Loan Document.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
executed by their respective officers and members thereunto duly authorized, as
of the date indicated above.

            Hanesbrands Inc.
        as Borrower
      By:   /s/ Richard D. Moss         Name:   Richard D. Moss        Title:  
Senior Vice President and Treasurer     

            Citicorp USA, Inc.,
as Administrative Agent
      By:   /s/ David Leland         Name:   David Leland        Title:   Vice
President     

[Signature Page — Second Amendment to First Lien Credit Agreement]

 



--------------------------------------------------------------------------------



 



     For the purposes of Sections 3 and 5(d) hereof, each Subsidiary Guarantor
set forth below (i) makes the representations set forth in Section 3 hereof on
the Effective Date and (ii) hereby consents to this Amendment and confirms that
all guaranties, security interest and Liens granted by it, and all its other
obligations, pursuant to the Loan Documents (as amended hereby) remain in full
force and effect.
BA International, L.L.C.
Caribesock, Inc.
Caribetex, Inc.
Casa International, LLC
Ceibena Del, Inc.
Hanes Menswear, LLC
Hanes Puerto Rico, Inc.
Hanesbrands Direct, LLC
Hanesbrands Distribution, Inc.
HBI Branded Apparel Enterprises, LLC
HBI Branded Apparel Limited, Inc.
HBI International, LLC
HBI Sourcing, LLC
Inner Self LLC
Jasper-Costa Rica, L.L.C.
Playtex Dorado, LLC
Playtex Industries, Inc.
Seamless Textiles, LLC
UPCR, Inc.
UPEL, Inc.

                  By:   /s/ Richard D. Moss         Name:   Richard D. Moss     
  Title:   Treasurer     

[Signature Page — Second Amendment to First Lien Credit Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A

 



--------------------------------------------------------------------------------



 



Acknowledgement and Consent to Amendment

     
To:
  Citicorp USA, Inc., as Administrative Agent
 
  388 Greenwich Street
 
  New York, New York 10013
 
   
 
  Attention: [                    ]

               Re: Hanesbrands Inc.
               Reference is made to that certain First Lien Credit Agreement,
dated as of September 5, 2006 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the "First Lien Credit
Agreement”), among Hanesbrands Inc., a Maryland corporation (the “Borrower”),
the various financial institutions and other persons from time to time party
thereto (the "Lenders”), HSBC Bank USA, National Association and LaSalle Bank
National Association and Barclays Bank PLC, as Co-Documentation Agents, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior Funding,
Inc., as the Co-Syndication Agents, Citicorp USA, Inc., as administrative agent
(in such capacity, the “Administrative Agent”), Citibank, N.A., as the
collateral agent (in such capacity, the “Collateral Agent”) and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior Funding, Inc., as
the Joint Lead Arrangers and Joint Bookrunners, as amended by the First
Amendment, dated as of February 22, 2007, among the Borrower and the Lenders
party thereto. Capitalized terms used herein but not defined herein are used as
defined in the First Lien Credit Agreement.
               The Borrower has requested that the Lenders consent to an
amendment to the First Lien Credit Agreement on the terms described in the
Second Amendment (the “Amendment”), the form of which is attached hereto.
               Pursuant to Section 10.1 of the First Lien Credit Agreement, the
undersigned Lender hereby consents to the terms of the Amendment and authorizes
the Administrative Agent to execute and deliver the Amendment on its behalf.

                  Very truly yours,    
 
                          Name of Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated as of                     , 2008
[Lender Acknowledgment to Second Amendment to First Lien Credit Agreement]

 